From an order setting aside a verdict sustaining a plea of former conviction and granting a new trial the defendants appeal.
The defendants were indicted for breaking into a storehouse with intent to commit larceny, without specifying any articles, and their sentence on conviction was affirmed on appeal. S. v. Ellsworth, 130 N.C. 690. During the pendency of that appeal, and before the decision of this Court therein had been rendered, an indictment was tried   (774) against the defendants for larceny of certain articles alleged to have been stolen by them from said storehouse immediately after their felonious breaking into the same. To this the defendants interposed the preliminary plea of former conviction, declining to plead to the merits till this plea had been disposed of.
The plea of former conviction is not a plea upon the merits. It is not an inquiry as to anything that the defendant has or has not done, and is not therefore of a criminal nature. It is a collateral civil inquiry as to what action the Court has taken on a former occasion. The burden from the start is on the party offering it, and if it is not proven by him by a preponderance of evidence the issue must be answered "No." So distinct is this collateral issue from the criminal inquiry that it is held that they should be tried separately. S. v. Winchester,113 N.C. 641; S. v. Respass, 85 N.C. 534. It is held an "interlocutory plea," and that no appeal lays for defendant therefrom, but he can note his exception. S. v. Pollard, 83 N.C. 597. When the plea of former conviction (or former acquittal) is not sustained then the criminal trial begins unaffected by the interlocutory inquiry which has been taken as to the former action of the Court. Com. v. Goddard, 13 Mass. 455. So far from involving the criminal trial the plea of former conviction is a confession, and therefore it should be tried separately. There is a single issue on a trial for a criminal offense to which the response must be "guilty" or "not guilty." The issue here submitted was, "Have the defendants been formerly convicted of the crime wherewith they now stand charged?" There was no conflict in the evidence and the answer depended upon an inspection of the two indictments by the court. Being of opinion that they were as a matter of law for different offenses, the judge instructed the jury that if they believed the evidence to answer the issue "No." He might have directed   (775) a verdict, for there was no evidence in favor of the party upon whom lay the burden of proof (Spruill v. Ins. Co.,120 N.C. 141) if the judge was right in his legal conclusion upon inspection of the indictments. The jury, however, found the proposition of law, the only matter before them, differently from the judge and responded "Yes." Whereupon he set the *Page 540 
verdict aside because "contrary to the weight of the evidence and against the instructions of the court."
The court cannot set aside a verdict of not guilty, though it may treat such verdict as a nullity when it has been procured by fraud (S. v. Tilghman, 33 N.C. 513; S. v. Swepson,79 N.C. 632), and put the defendant on trial again. But this was not a verdict of not guilty. It was an interlocutory inquiry as to former action by the court, and the verdict by the jury being in the face of the instructions of his Honor and unsustained by any evidence, he could not do otherwise than set aside the verdict. The defendants have not been in jeopardy. 17 A. and E. Encyc. Law, 592; S. v. Hager, 61 Kan. 504; 48 L.R.A., 254. Their guilt has not been inquired into by a jury on this bill. With this verdict set aside there still remains a new trial upon this plea of former conviction, and if that is found against them then the plea of not guilty will be tried unaffected by these preliminary inquiries, which are in the nature of a plea of abatement. So purely is this a collateral inquiry that when, as here, the plea turns upon an inspection of the two indictments, the court may decide the plea without the intervention of a jury, or may charge the jury that the plea is not sustained by the evidence. 9 Enc. Pl. and Pr., 640, and cases there cited, and Martha v. State, 26 Ala. 72, in whichChilton, C. J., says: "This is no invasion by the Court of the province of the jury, for it is the duty of the Court to declare the legal effect of the record insisted on by the prisoner (776)  as sustaining her pleas" of former acquittal.
In a somewhat similar inquiry in S. v. Haywood, 94 N.C. (for forgery), at p. 848, the preliminary issue, "Is defendant sane and capable of conducting his defense?" was found by the jury "No." The trial court set aside this verdict because against the weight of the evidence. This was tacitly recognized on appeal as valid for the defendant was immediately put upon trial for the forgery and convicted, and a new trial was granted on appeal for an objection to a grand juror which, it was held, was not waived by the trial upon this preliminary plea, though it was held that it would have been if not made before the plea of not guilty was entered.
In S. v. Lee, 65 Conn. 265; 27 L.R.A., 498; 48 Am. St., 202,Hammersley, J., well says: "A theory seems at times to have prevailed which assumes that the punishment of crime is a sort of invasion of natural right, and that a person accused of crime should be exempt from established rules of law binding on all other citizens, and therefore a procedure which proves incompetent to the correct application of legal principles in *Page 541 
criminal trials can be changed, like any other rule of practice, when the change may tend to protect an accused from unjust punishment, but becomes a fundamental principle of jurisprudence that cannot be altered when the change may tend to secure his just punishment. It needs no argument to dispel such illusion or to demonstrate that the natural rights of the individual as well as the interests of public order are best served, and the essential principles of jurisprudence are most accurately followed, when the proceedings in a criminal prosecution include such protection against injustice that the final disposition of the cause will not only settle the controversy but settle it in accordance with law. . . . `Putting in jeopardy' means a jeopardy which is real and has continued through every stage of one prosecution, as fixed by existing laws relating to procedure. While such prosecution remains undetermined,     (777) the one jeopardy has not been exhausted. The jeopardy is not exhausted by an indictment followed by a nolle, nor by a nolle after the trial has commenced when the prisoner does not claim a verdict." 2 Swift Digest, 402; S. v. Garvey,42 Conn. 233; nor by the discharge of a jury in case of the sickness of a judge. Nugent v. State, 4 Stewart  Porter (Ala.), 24 Am. Dec., 746; the sickness of juror, Rex v. Scalbert, 2 Leach C. C., 620; Rex v. Edwards, 2 Camp., 207n; Com. v. Merrill, Thacher Cr. Cases, 1, and innumerable other instances, which the learned judge cites with accompanying authorities, and it will be noted that all these apply to events after a trial upon the general issue has begun.
Our conclusion is that "A plea of former acquittal or former conviction not being of matter involved in the general issue — not being matter which goes to the question of guilt — a judgment (or verdict) sustaining it cannot be in the nature of an acquittal." S. v. Hager, 61 Kan., at p. 507; 48 L.R.A., 254.
It was held in S. v. Pollard, 83 N.C. 597, as above stated, that no appeal lay from a judgment overruling an interlocutory plea of former conviction, since the criminal trial upon the plea of not guilty must still take place, and if the defendant is acquitted on that the appeal and incidental delay would be in vain, and therefore he should merely note his exception and have the interlocutory judgment reviewed if the final judgment is against him. For a stronger reason no appeal lays here from setting aside the verdict on the interlocutory plea, when there remains still both the new trial upon the interlocutory plea, and if that should go against the defendants, then the criminal trial upon the plea of not guilty, and if either of these go in favor of the defendants such appeal as this would be useless. The *Page 542 
(778) defendants should have simply noted an exception to setting aside the verdict.
The point whether the indictment covers the same offense as that on the former trial was also discussed before us, but need not be considered as the verdict was set aside because against the weight of the evidence, which is a matter of discretion (it not being a criminal matter); and further, because the conviction of the defendants for the burglary having been affirmed by this Court since the trial of the interlocutory plea in this case, and they being (as counsel state) now undergoing sentence therefor in the State's prison, we have no doubt a nol. pros. will be entered in this cause below.
Appeal dismissed.